Citation Nr: 0311251	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-44 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased evaluation for residuals 
of a gunshot wound, through and through, to the left foot 
with traumatic arthritis, currently evaluated as 20 
percent disabling.

2.  Whether new and material evidence has been submitted 
to reopen a claim of service connection for residuals of 
injuries to the chest, neck, and spinal cord.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel
INTRODUCTION

The veteran had recognized guerrilla service from October 
1944 to May 1945 and from June 13, 1945 to June 15, 1945.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from April 1994 and January 2000, rating 
decisions of the Manila, Philippines, Department of Veterans 
Affairs (VA) Regional Office (RO).

The claim for an increased rating for residuals of a gunshot 
wound to the left foot was previously remanded by the Board 
in August 1998.  At that time, the Board denied reopening of 
a claim seeking service connection for residuals of an injury 
to the neck, chest, and spinal cord.  The veteran has since 
again sought to reopen that claim.


REMAND

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Subsequent to the August 1998 remand, the RO gathered 
additional evidence.  Upon receipt and review of the 
examination results, the RO concluded that a 20 percent 
rating was warranted for residuals of a gunshot wound, 
through and through, to the left foot with traumatic 
arthritis.  The veteran continued to seek a higher rating.  
The veteran has also filed a claim seeking to reopen his 
claim for service connection for residuals of injuries to his 
chest, neck, and spinal cord.  The RO subsequently issued a 
Statement of the Case (SOC) dated in November 2002 and 
Supplemental Statements of the Case dated in January 2003 and 
February 2003.  the SOC and SSOCs discussed the RO's 
conclusions as to why a 20 percent rating and no higher for 
his foot injury was warranted, as well as why the veteran's 
claim to seeking to reopen his claim for service connection 
for residuals of injuries to his chest, neck and spinal cord 
was denied.  

The Board notes that the RO did not inform the veteran of the 
provisions of the VCAA or the application of the VCAA to his 
claim.  In addition the RO did not advise him as to what 
evidence he needed to submit to substantiate his claims and 
what evidence the RO would help him to obtain.  Accordingly, 
the Board finds that VA has not satisfied its duty under the 
VCAA to notify and assist the veteran with regards to his 
claim.  

A remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:

The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
See 38 U.S.C.A. §§ 5102, 5103 and 5103A 
(West 2002); 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
the VCAA, including what evidence is 
needed to support his claims, what 
evidence VA will develop, and what 
evidence the veteran must furnish.  

After the above requested action has been completed, the RO 
should review the appellant's claims.  If any benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant, and he should be 
afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

